   Case 1:19-cv-00660-MKB-SMG Document 136 Filed 12/17/20 Page 1 of 4 PageID #: 1158




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




           December 17, 2020




           VIA ECF
           Honorable Margo K. Brodie
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

           Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
           00660 (E.D.N.Y.)

           Dear Judge Brodie:

                           I write to update the Court on the parties’ ongoing efforts to address
           several of the important issues raised in this litigation through mediation.

           I.     Background

                          I have continued to receive call and videoconference data from the parties.
           I continue to be in communication with the Federal Defenders, Inc. (“Plaintiff”) and their
Case 1:19-cv-00660-MKB-SMG Document 136 Filed 12/17/20 Page 2 of 4 PageID #: 1159


                                                                                                       2

      counsel, and the government and representatives of the Metropolitan Detention Center
      (“MDC”) and Metropolitan Correctional Center (“MCC”). 1

                     My communications with the Federal Defenders and the government
      focused on the following topics:

                       1.     The current status of in-person legal visitation at both institutions.

                      2.     The execution of the current protocol for scheduling and placing
      attorney-client phone calls at the MDC and the MCC.

      II.      Telephonic Contact

                      The parties continue to schedule and facilitate legal phone calls under the
      Court Protocol for Attorney Calls and Teleconference Hearings. Pursuant to the
      Protocol, attorney-client calls were scheduled by Federal Defenders for afternoon slots of
      one-half hour each from 12pm to 3pm at the MDC and 1 to 3:30 pm at the MCC. As
      Your Honor is aware, the parties have also made efforts to expand legal call hours
      beyond the times provided in the Protocol. See ECF Nos. 70 & 76.

               A.      MCC

                     According to the information received from the parties, MCC scheduled
      174 calls between December 10 and December 16, 2020. 169 calls were completed, two
      were attempted but not completed, and three were cancelled or rescheduled by the
      requesting attorney. Federal Defenders did not report that any call requests were pending
      for more than 48 hours. Additionally, Federal Defenders report some privacy, scheduling
      and technical issues this week.

               B.      MDC

                     According to the information received from the parties, MDC scheduled
      305 calls between December 10 and December 16, 2020. 289 calls were completed, four
      were attempted but not completed, one was rescheduled by the requesting attorney, and
      11 were not completed for unknown reasons. We are working with the parties to gather
      more information about these calls. Federal Defenders report that 31 call requests were
      pending for more than 48 hours. Additionally, Federal Defenders report some technical
      and scheduling issues this week.

      IV.      Videoconferencing

               A.      MCC

                    According to the information received from the parties, MCC scheduled
      37 videoconferences between December 10 and December 16, 2020. 35 were completed


      1
            I held a joint mediation call with the parties on December 16, 2020.
Case 1:19-cv-00660-MKB-SMG Document 136 Filed 12/17/20 Page 3 of 4 PageID #: 1160


                                                                                                   3

      as scheduled and two were not completed for unknown reasons. We are working with the
      parties to gather more information about these VTCs. Federal Defenders did not report
      that any call requests were pending for more than 48 hours. Additionally, Federal
      Defenders report some scheduling issues this week.

             B.      MDC

                      According to the information received from the parties, MDC scheduled
      42 videoconferences between December 10 and December 16, 2020. 40 were completed
      as scheduled and two were not completed for unknown reasons. We are working with the
      parties to gather more information about these VTCs. Federal Defenders report that 31
      VTC requests were pending for more than 48 hours. Additionally, Federal Defenders
      report some technical and scheduling issues this week.

      V.     In Person Visiting

                      The MDC continues its suspension of in-person visiting due to an uptick
      of COVID diagnoses in the institution. The government has indicated that it has taken
      steps to increase remote telephone capacity by adding additional telephone units on each
      floor. One of the quarantine units has already received a dedicated phone line which
      began to be utilized this week, and remaining telephone units are predicted to arrive next
      week. The government has also expressed its intent to provide additional
      videoconferencing capability for quarantine units.

                       Approval has been granted for the additional HVAC testing requested by
      plaintiff. I will continue to work with the parties to ensure the additional testing is
      scheduled as soon as possible. I also continue to monitor the progress of the resumption
      of electronic scheduling of in-person visiting, given that the MCC is still open for legal
      visits for inmates not in quarantine.

                      I continue to discuss with the parties the issue of staff who are observed
      not wearing masks correctly or at all. I will continue to monitor this issue and the
      institutions’ response to the situation. I am also exploring with the parties the issue of
      delays in the receipt of legal mail.



                                              Respectfully,


                                                   /s/ Loretta E. Lynch
                                              Loretta E. Lynch


      cc:    Sean Hecker, Kaplan, Hecker & Fink
             Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
             Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
             Matthew J. Modafferi, U.S. Attorney’s Office (E.D.N.Y.)
Case 1:19-cv-00660-MKB-SMG Document 136 Filed 12/17/20 Page 4 of 4 PageID #: 1161


                                                                           4

           Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
           David Jones, U.S. Attorney’s Office (S.D.N.Y.)
